Citation Nr: 1102220	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  02-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1970 to October 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 rating 
decision by the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2003 the Board 
sought development under authority then in effect.  In September 
2003 the case was remanded for such development.  In March 2008 
the case was remanded for further development, to include a VA 
examination.  In March 2010, the case was remanded once again for 
a VA examination, as the most recent examiner's opinion was 
inadequate.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

Because action ordered in the Board's March 2010 Remand was not 
completed, this matter must be remanded, once again for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998)(a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance with 
the remand orders).  Compliance with the Board's remand 
instructions is not a discretionary matter.  The RO should be 
well aware by now that when the Board fails to return a case to 
the RO for completion of actions ordered in a remand that were 
not completed, and the Board's decision is appealed, the U.S. 
Court of Appeals for Veterans Claims (either by endorsement of a 
Joint Motion by the parties or by Memorandum Decision vacating 
the Board's decision) routinely, under the Stegall precedent, 
returns the case to the Board for completion of the action the 
Board sought in the remand.  

The RO is advised that should the actions ordered by the 
Board in this remand remain not completed, the Board would 
have no recourse but to remand the case, still again, for 
completion of the actions ordered.    

PTSD has been diagnosed.  In the Veteran's original stressor 
statement, he identified alleged stressors including: an 
altercation with a drunken soldier, sustaining a facial 
laceration that required "60 stitches"; witnessing several 
innocent victims gunned down at a café; and a motorcycle accident 
in which he sustained a right knee injury.  Regarding the 
motorcycle accident, he stated:

"Was hospitalized for 13 months in San Diego Balboa 
Hospital after a motorcycle accident.  I was told I would 
never walk again and would be in a wheelchair for life.  I 
was severely depressed."

In November 2004 dated correspondence (received in January 2005), 
the Veteran related that during service he was kicked in the face 
by a "drunk sailor" and sustained extensive facial scars from 
over "30 stitches"; he also stated that he was hospitalized at 
the time, and that the injury required that he undergo surgery.  
He also reiterated as additional stressors, the café shootings 
and the motorcycle accident.

The Veteran's service treatment records (STRs) show that in March 
1971 he was hospitalized for three days for treatment of a facial 
laceration he sustained in an altercation aboard the U.S.S. 
Dixie.  The STRs also show that in November 1971, he sustained a 
right knee injury in a motorcycle accident.  [A March 1973 
Administrative Decision found that such injury was not due to 
willful misconduct.]  A March 1973 rating decision granted 
service connection for residuals of a right knee injury.

In the March 2008 Board remand, the RO was instructed to arrange 
for the Veteran to be examined by a psychiatrist to determine 
whether or not he had PTSD based on a corroborated stressor in 
service (i.e., sustaining a facial laceration in an altercation 
aboard ship).

On May 2008 VA examination, C.F.A., MD noted that the Veteran's 
nightmares had to do with the experiences he had while on board 
the U.S.S. Dixie and were related to one of the Veteran's friends 
jumping overboard and the other friend dying while on the ship.  
PTSD, moderate was diagnosed.

In an August 2008 deferred rating decision it was noted that the 
May 2008 VA examination was nonresponsive to the March 2008 
Board's remand and requested that the Veteran's claims file be 
returned for an adequate medical opinion.

On December 2008 VA examination, the Veteran identified his 
alleged stressor events in service as being kicked in the face by 
a shipmate, witnessing multiple shootings of innocent victims 
(while off-duty) at a café, and a motorcycle accident which 
resulted in his kneecap being torn off.  The examiner (R.D.P., 
Ph.D.) opined that he did not believe the laceration to the face 
aboard the ship was a reasonable basis for the development of 
PTSD.  He stated that the Veteran did not seem to focus closely 
on that incident.  Dr. R.D.P. opined that it is more likely than 
not that the Veteran's PTSD was as a result of "the incident in 
the Philippines" and his motorcycle accident.

The March 2010 Board remand found that the December 2008 medical 
opinion was inadequate.  Noting that the March 2008 Board remand 
requested an opinion as to whether the corroborated stressor 
event of the facial laceration was sufficient to support a 
diagnosis of PTSD (and that the examiner said it was not), the 
Board also noted that the examiner had opined that the Veteran 
had PTSD based on both corroborated (motorcycle accident) and 
uncorroborated (shooting "incident in the Philippines") events.  
Consequently, the question then became whether the corroborated 
of these two stressor events (i.e., the motorcycle accident), 
alone was sufficient to support a diagnosis of PTSD.  
Consequently, another examination to secure a medical opinion was 
necessary.  The RO was instructed to arrange for the Veteran to 
be examined by a psychiatrist to determine whether he had PTSD 
based either solely on the corroborated stressor event of a 
motorcycle accident resulting in a right knee injury or based on 
that incident along with the altercation on a ship that resulted 
in a facial laceration (and, as the Board specified, disregarding 
the alleged shooting incident in the Philippines, which was 
uncorroborated).  

On April 2010 VA examination, Dr. C.F.A. stated, in part:

"The [Veteran] has had two previous compensation and 
pension examinations before.  The first compensation and 
pension examination was done by Dr. C.H.  That 
[examination] was done on May 1, 2001.  At that time, Dr. 
C.H. gave him a diagnosis of PTSD, major depressive 
disorder in partial remission, and alcohol dependence.  . . 
. .  

The second compensation and pension examination was done by 
Dr. C.F.A., Psychiatrist on May 27, 2008.  At that time I 
gave him a diagnosis of PTSD. . . .This time, I did not 
give the [Veteran] a diagnosis of a depressive disorder as 
he had improved with full remission.  I consider his 
diagnosis of PTSD as legitimate and as described on my 
[examination] on May 27, 2008.

I refer the reader to both of these compensation and 
pension examinations, mainly the part that covers military 
history in which the stressors are described in detail, and 
were identified as contributing factors for PTSD."

The August 2010 supplemental statement of the case (SSOC) noted, 
in part:

"As noted, your appeal was remanded by the [Board] on March 
16, 2010, to consider additional medical evidence that was 
received subsequent to the SSOC dated September 22, 2009."

The May 2010 VA examiner's opinion is nonresponsive to the 
Board's remand request, and is inadequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically: 
The examiner did not (as requested) opine whether or not the 
Veteran's diagnosis of PTSD was based solely on the corroborated 
stressor event of a motorcycle accident resulting in a right knee 
injury or based on that incident along with the altercation on a 
ship that resulted in a facial laceration (and disregarding the 
alleged shooting incident in the Philippines).  Accordingly, this 
matter must be remanded, once again, for the medical opinion 
sought.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by a psychiatrist (who has 
not previously examined him, if possible) 
to determine whether he has PTSD based 
either solely on the corroborated stressor 
event of a motorcycle accident resulting 
in a right knee injury or based on that 
incident along with the altercation on a 
ship that resulted in a facial laceration 
(and disregarding the alleged shooting 
incident in the Philippines, which is 
uncorroborated).  The Veteran's claims 
file (to include a copy of this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must be 
in accordance with DSM-IV.  If PTSD based 
on the two cited corroborated stressor 
events is not diagnosed, the examiner must 
explain why the criteria for such 
diagnosis are not met.  The examiner must 
explain the rationale for all opinions.

2.	The AMC/RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

